Memorandum: By order dated March 17, 1995, this Court held defendant’s appeal, reserved decision and remitted the matter for a reconstruction hearing to determine whether defendant was present at an in-chambers Sandoval hearing (People v Sharpe, 213 AD2d 1008). The reconstruction hearing was held on May 31, 1995. The record of that hearing discloses that the issue of defendant’s presence was sharply contested. County Court, however, neither made findings of fact nor a determination whether defendant was present at the Sandoval hearing. "Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the hearing court, which saw and heard the witnesses” (People v Michalek, 218 AD2d 750, 751, lv denied 86 NY2d 874). We, therefore, reserve decision and remit the matter to Oneida County Court to make findings of fact and a determination whether defendant was present at the Sandoval hearing (see, People v Ireland, 222 AD2d 1075; People v Miller, 221 AD2d 1001). (Resubmission of Appeal from Judgment of Oneida County Court, Buckley, J. — Attempted Robbery, 1st Degree.) Present — Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.